                                           Case 4:18-cv-01912-HSG Document 81 Filed 11/20/20 Page 1 of 21




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       BEATRICE PARKER,                                Case No. 18-cv-01912-HSG
                                   8                    Plaintiff,                         ORDER DENYING IN PART AND
                                                                                           GRANTING IN PART MOTION FOR
                                   9              v.                                       CLASS CERTIFICATION
                                  10       CHERNE CONTRACTING                              Re: Dkt. Nos. 50, 55
                                           CORPORATION,
                                  11
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13           Pending before the Court is Named Plaintiffs Beatrice Parker and Jeffrey Gurule, Sr.’s

                                  14   (“Plaintiffs”)1 motion for class certification See Dkt. Nos. 55 (“Mot.”); 56 (“Opp.”), 57 (“Reply”).

                                  15   Plaintiffs seek certification of a proposed class of Defendant Cherne Contracting Corporation’s

                                  16   (“Defendant” or “Cherne”) current and former hourly employees who worked for Defendant on

                                  17   one or more of three projects in California. On February 27, 2020, the Court held a hearing on the

                                  18   motion for class certification. Dkt. No. 61. At that hearing, the Court deferred ruling on the

                                  19   motion, and invited Defendant to file a motion for summary judgment. Dkt. Nos. 61, 64. On

                                  20   March 31, 2020, Defendant filed its motion for summary judgment. See Dkt. No. 70. On August

                                  21   6, 2020, the Court held another hearing on the motions for certification and summary judgment.

                                  22   Dkt. No. 80. After carefully considering the parties’ arguments, and for the reasons set forth

                                  23   below, the Court DENIES IN PART AND GRANTS IN PART the motion for class

                                  24   certification.

                                  25

                                  26   1
                                        On October 17, 2019, Plaintiffs filed a motion for leave to file a third amended complaint (Dkt.
                                  27   No. 50) to add Jeffery Gurule, Sr. as a second Named Plaintiff. Because the Court denies Class
                                       Certification for the Waiting Time Subclass whether or not Mr. Gurule is included as a Named
                                  28   Plaintiff, the Court will GRANT the motion to amend. Plaintiffs are directed to file the amended
                                       complaint by November 24, 2020.
                                           Case 4:18-cv-01912-HSG Document 81 Filed 11/20/20 Page 2 of 21




                                   1       I.        BACKGROUND

                                   2            A.      Factual Background
                                   3                 Plaintiff Parker worked for Defendant as an hourly-paid driver/driver-foreman from

                                   4   approximately June 30, 2015 through February 20, 2017 at the Tesoro refinery in Martinez,

                                   5   California. See SAC (Dkt. No. 32) at ¶ 4. Plaintiff Gurule worked for Defendant as an hourly-

                                   6   paid pipefitter at the Tesoro refinery in Martinez, California, from approximately August 31, 2016

                                   7   through January 1, 2017, and at the Chevron refinery in Richmond, California from approximately

                                   8   March 21, 2017 through October 31, 2017. Dkt. No. 55-6 ¶ 2.

                                   9                 Plaintiffs contend that Defendant operates under a policy known as “in on the employee’s

                                  10   time and out on the employer’s time,” under which employees are not paid for the time spent

                                  11   badging in, traveling from a refinery gate to the work site within the refinery, and obtaining and

                                  12   donning required safety gear, but are paid for the time spent removing the required safety gear,
Northern District of California
 United States District Court




                                  13   traveling back to the gate and badging out at the end of the work day. Plaintiffs specifically seek

                                  14   to certify a class of 2,361 hourly employees who worked in 49 different job positions, and were

                                  15   members of at least 20 different unions.2

                                  16                 Plaintiffs propose two subclasses: a “Waiting Time Subclass” and a “Wage Statement

                                  17   Subclass.” Dkt. No. 55 at 2. The proposed Waiting Time Subclass is defined to include all of

                                  18   Defendant’s former hourly employees who worked for Defendant in California between February

                                  19   13, 2015 and the date on which the Court grants certification. Id. The proposed Wage Statement

                                  20   Subclass is defined to include all of Defendant’s former hourly employees who worked for

                                  21   Defendant in California between December 18, 2016 and June 6, 2019 and received paper wage

                                  22   statements that did not have Defendant’s full name and address printed on them. Id.

                                  23                 Plaintiffs allege the following causes of action: (1) Defendant violated California’s Labor

                                  24   Code and Industrial Welfare Commission (IWC) Wage Order 16 by failing to pay Class members

                                  25   the statutory minimum wage for compensable pre-shift time; (2) Defendants violated Labor Code

                                  26   § 226(a) by failing to provide Class members accurate itemized wage statements; (3) Defendant

                                  27

                                  28
                                       2
                                        All of Defendant’s hourly employees in California are members of unions. Dkt. No. 10, Exs. A,
                                       C (reflecting unions subject to collective bargaining agreements).
                                                                                         2
                                           Case 4:18-cv-01912-HSG Document 81 Filed 11/20/20 Page 3 of 21




                                   1   failed to pay Waiting Time Sub-class members all wages owing upon separation from

                                   2   employment; and (4) Defendant violated Labor Code § 226(a)(8) by failing to provide the Wage

                                   3   Statement Sub-class members with wage statements showing Defendant’s complete name and

                                   4   address. Plaintiffs further alleges that Defendant’s conduct violated California Business and

                                   5   Professions Code §§ 17200, et seq. (California’s Unfair Competition Law (the “UCL”)), and

                                   6   alleges representative claims under California’s Private Attorneys General Act, Labor Code §§

                                   7   2698, et seq. (“PAGA”).

                                   8          Plaintiffs are seeking class certification specifically as to workers employed at three of

                                   9   Defendant’s California projects: (1) the Chevron Project at Chevron’s refinery in Richmond,

                                  10   California (“Chevron Project”), which existed from approximately September 2015 to October

                                  11   2018 and involved approximately 2,100 of Defendant’s non-exempt hourly employees;3 (2) the

                                  12   Tesoro Avon Wharf MOTEMS Upgrade Project (“Tesoro Project”) at the Tesoro refinery in
Northern District of California
 United States District Court




                                  13   Martinez, California, which lasted from approximately July 2014 to June 2017 and involved

                                  14   approximately 517 non-exempt, hourly employees;4 and (3) the Phillips 66 HP38 project (“Phillips

                                  15   Project”) at the Phillips 66 refinery in Carson, California, which started in approximately May

                                  16   2019 and is ongoing.5 Neither of the Plaintiffs ever worked at the Phillips Project.6

                                  17               i.   The Chevron Project
                                  18          At the Chevron Project, employees parked at two different locations, gate 91 and the

                                  19   Kellum parking lot.7 At gate 91, employees parked in a lot near the gate and then walked through

                                  20   turnstiles where they would “badge in.”8 Employees then walked a short distance to a location

                                  21   where they waited for a bus.9 The bus took them to a “drop-off point by their break area where

                                  22

                                  23

                                  24
                                       3
                                         Dkt. No. 55-1 Ex. B at 132:6-8; Ex. C at 3:18-4:14 (Defendant’s response to Interrogatory No. 3)
                                       4
                                         Dkt. No. 55-1 Ex. B at 82:16-18; Ex. C at 3:18-4:14.
                                       5
                                  25     Dkt. No. 55-1 Ex. B at 174:25-175:2; Ex. C at 3:18-4:14.
                                       6
                                         As of August 29, 2019, approximately 14 non-exempt, hourly employees had worked for
                                  26   Defendant on this project. Dkt. No. 55-1 Ex. B at 177:15-23.
                                       7
                                         Dkt. No. 55-1 Ex. B at 142:17-143:10, 150:14-20, Ex. I at 51:9-16.
                                       8
                                  27     Dkt. No. 55-1 Ex. B at 145:10-19, Ex. I at 51:24-52:1, 53:13-54:12; Dkt. No. 55-5 Gray Decl. at
                                       ¶¶ 3-4; Dkt. No. 55-7 Weber Decl. at ¶ 7.
                                       9
                                  28     Dkt. No. 55-1 Ex. B at 145:24-146:7; Ex. I at 54:13-16; Dkt. No. 55-5 Gray Decl. at ¶¶ 3-4; Dkt
                                       No. 55-7 Weber Decl. at ¶ 7.
                                                                                        3
                                            Case 4:18-cv-01912-HSG Document 81 Filed 11/20/20 Page 4 of 21




                                   1   they [could] drop their personal belongings and then proceed to their designated work area.”10

                                   2   Defendant estimates that the bus ride would take six to seven minutes to get from the turnstile,

                                   3   where employees badged in, to their designated workplace.11 The time employees spent going

                                   4   through security, being transported to their job site, picking up brass, and donning safety gear was

                                   5   unpaid.12

                                   6           At the Kellum parking lot, employees were required to wait for and board a bus in the

                                   7   parking lot.13 The bus then drove to gate 9, where a security guard would get on the bus and scan

                                   8   employees badges using a badge reader.14 Defendant estimates that it took seven to nine minutes

                                   9   for the bus to drive from the Kellum lot to the worksite.15

                                  10           Of the roughly 2,100 Class members who worked on the Chevron Project, 15 were able to

                                  11   drive their own vehicles to and park them at a third location, the Hensly parking lot.16

                                  12   Approximately 21 to 28 other craftspeople and general foremen parked at the Hensly parking lot,
Northern District of California
 United States District Court




                                  13   but had to ride on a van for 10 to 12 minutes to reach their work locations in the refinery.17

                                  14   Finally, approximately eight drivers would go through security, park in the Hensly lot and walk

                                  15   for about one minute to the location where they would pick up their buses.18

                                  16               ii.   The Tesoro Project
                                  17           Employees worked at two separate job sites on the Tesoro project: the Wharf jobsite, with

                                  18   about 75% of the workers, and the Monsanto jobsite.19 Employees were paid from the beginning

                                  19   of their shift start time, when they had to be at their “gang box” or work location, and not for any

                                  20

                                  21
                                       10
                                  22      Dkt. No. 55-1 Ex. B at 146:8-21, Ex. I at 56:4-16; Dkt. No. 55-5 Gray Decl. at ¶ 4; Dkt No. 55-7
                                       Weber Decl. at ¶ 7.
                                       11
                                  23      Dkt. No. 55-1 Ex. B at 147:4-20; Ex. C at 9:19-23.
                                       12
                                          Dkt. No. 55-1 Ex. B at 147:23-148:9, Ex. I at 51:6-57:18; Dkt. No. 55-5 Gray Decl. at ¶¶ 3-6;
                                  24   Dkt. No. 55-7 Weber Decl. at ¶¶ 7-10.
                                       13
                                          Dkt. No. 55-1 Ex. B at 139:23-140:3, 142:17-143:10, Ex. I at 66:2-67:13; Ex. C at 6:12-15; Dkt.
                                  25   No. 55-4 Asiegbu Decl. at ¶ 4.
                                       14
                                          Dkt. No. 55-1 Ex. B at 139:23-140:3; Ex. I at 68:18-77:9; Dkt. No. 55-4 Decl. at ¶ 4; Dkt. No.
                                  26   55-7 Weber Decl. at ¶ 4.
                                       15
                                          Dkt. No. 55-1 Ex. B at 141:11-21; Ex. C at 9:19-22.
                                       16
                                  27      Dkt. No. 55-1 Ex. B at 168:3-6.
                                       17
                                          Dkt. No. 55-1 Ex. B at 170:5-171:12.
                                       18
                                  28      Dkt. No. 55-1 Ex. B at 171:17-21; Ex. I at 46:9-25.
                                       19
                                          Dkt. No. 55-1 Ex. B at 111:7-12.
                                                                                         4
                                            Case 4:18-cv-01912-HSG Document 81 Filed 11/20/20 Page 5 of 21




                                   1   work they had to do before that time.20 At the end of the shift, employees were paid for the time

                                   2   removing safety gear, riding the bus, and badging out.21

                                   3           Plaintiffs contend that the process for entering the refinery was very similar for both job

                                   4   sites because employees all were required to park in a designated parking lot and then walk

                                   5   through turnstiles at which they would “badge in” by swiping a badge.22 Badging in, although

                                   6   mandatory, did not start an employee’s paid time.23 After passing through the turnstile, employees

                                   7   working at the Wharf jobsite then were required to take a 10-12 minute, three to four-mile bus or

                                   8   shuttle ride to their job site.24 Employees working at the Monsanto job site were required to take a

                                   9   three to five-minute, one-mile bus ride to their job site.25

                                  10           A number of employees on the Tesoro Project, including Plaintiff Parker, worked as bus

                                  11   and shuttle drivers, transporting other employees to their job sites. According to Defendant, these

                                  12   drivers would drive their own vehicles through the south gate, where they were required to “badge
Northern District of California
 United States District Court




                                  13   in,” and then drive for five or six minutes to the office trailer, all of which was unpaid.26

                                  14              iii.   The Phillips 66 Refinery
                                  15           The Phillips Project at the Phillips 66 refinery in Carson, California started in

                                  16   approximately May 2019, and is ongoing. As of August 29, 2019, approximately 14 non-exempt,

                                  17   hourly employees had worked for Defendant on this project. Employees park in a designated

                                  18   parking lot before proceeding through a turnstile where they “badge in.”27 After security, they

                                  19   walk for two minutes to a van that then drives them to their work locations. The van ride takes

                                  20   three to four minutes.28 This happened before the employees’ shift start times, and employees

                                  21   were paid only from the designated start of their shift.29

                                  22

                                  23   20
                                          Dkt. No. 55-1 Ex. B at 90:8-91:7; Ex. D at CHERNE000632; Dkt. No. 55-4 Asiegbu Decl. at ¶¶
                                  24   4-9.
                                       21
                                          Dkt. No. 55-1 Ex. B at 108:21-109:13.
                                       22
                                  25      Dkt. No. 55-1 Ex. B at 103:14-104:4, Ex. N at 57:18-59:21, Ex. O at 37:1-41:22.
                                       23
                                          Dkt. No. 55-1 Ex. B at 103:25-104:10, Ex. O, Rusk Depo. at 38:11-24.
                                       24
                                  26      Dkt. No. 55-1 Ex. B at 105:21-106:23; Ex. C, Response to Interrogatory No. 8, at 9:13-15.
                                       25
                                          Dkt. No. 55-1 Ex. B at 112:25-114:1; Ex. C, Response to Interrogatory No. 8, at 9:15-18.
                                       26
                                  27      Dkt. No. 55-1 Ex. B at 118:20-119:13, 120-16.
                                       27
                                          Dkt. No. 55-1 Ex. B at 178:13-179:7.
                                       28
                                  28      Dkt. No. 55-1 Ex. B at 180:6-181:2.
                                       29
                                          Dkt. No. 55-1 Ex. B at 181:14-19.
                                                                                        5
                                            Case 4:18-cv-01912-HSG Document 81 Filed 11/20/20 Page 6 of 21




                                   1              iv.   Beginning of Shifts

                                   2           Although employees were generally required to badge in and out to enter and exit their

                                   3   respective project sites, some employees did not have to badge in or go through security to reach

                                   4   their work area.30 The badging process varied by project and parking area. For example, some

                                   5   employees walked through a turnstile to badge in.31 Other employees were badged in by a

                                   6   security guard while they rode on a bus or in their personal vehicle.32 Some employees took a

                                   7   company provided bus or shuttle to get to their work area, while others did not.33 At the Tesoro

                                   8   Project, some employees were required to park in a designated client-controlled parking lot, walk

                                   9   through a security gate, and then ride a bus provided by Defendant to the jobsite at the start of the

                                  10   workday and back to the gate at the end of the workday.34 Some employees were able to drive and

                                  11   park by their work location, and thus would not use company provided transportation at the start

                                  12   or end of the workday.35 Employees who did not use a company bus included general foremen,
Northern District of California
 United States District Court




                                  13   drivers, nightshift employees, and employees who worked at the Vallejo yard.36

                                  14           There were also employees who utilized the bus some days but not others. Plaintiff Gurule

                                  15   testified that he initially took the bus, but later drove a pickup truck to his work area.37 Another

                                  16   potential class member testified that it varied whether he took the bus or his personal vehicle to his

                                  17   work area.38 At the Chevron Project, some employees had to park in a controlled parking lot,

                                  18   walk through a security gate, and then ride on a bus to the jobsite, while other employees had to

                                  19   get on the bus before riding through a security gate, which meant that employees’ bus rides varied

                                  20   in duration.39 Some employees drove and parked by their work location and would not use

                                  21   company or provided transportation at the start or end of the workday.40 At the Phillips Project,

                                  22

                                  23   30
                                          Dkt. No. 56-1 at 138 (Ex. 7, Coronel Decl. ¶ 5.)
                                       31
                                  24      Dkt. No. 55-6, Gurule Decl. ¶¶ 6, 7.
                                       32
                                          Dkt. No. 56-1 Ex. 1 at 161:1-10; Grover Decl., Ex. C, Rog #5.
                                       33
                                  25      Dkt. No. 56-1 Ex. 5 at 86:12-87:25; Dkt. No. 55-6, Gurule Decl. ¶¶ 6, 7.
                                       34
                                          Dkt. No. 55-6, Gurule Decl. ¶ 9; Dkt No. 55-7, Weber Decl. ¶ 4.
                                       35
                                  26      Dkt. No. 56-1 Ex. 1 at 161:1-10; Grover Decl., Ex. C, Rog #5.
                                       36
                                          Grover Decl., Ex. C, Rog #5.
                                       37
                                  27      Dkt. No. 56-1 Ex. 5 at 86:12-87:25; Dkt. No. 55-6, Gurule Decl. ¶¶ 6, 7.
                                       38
                                          Dkt. No. 56-1 Ex. 7 ¶ 5.)
                                       39
                                  28      Dkt. No. 56-1 Ex. 5 at 99:3-100:13; Ex. 6 at 52:5-53:1; Ex. 3 at 44:21-46-3.
                                       40
                                          Grover Decl., Ex. C, Rog #5.
                                                                                        6
                                            Case 4:18-cv-01912-HSG Document 81 Filed 11/20/20 Page 7 of 21




                                   1   employees had to park in a designated parking lot, walk through a security gate, and then ride on a

                                   2   van to the jobsite at the start of the workday and back to the gate at the end of the workday.41

                                   3   Even among those employees who took the bus, their rides varied in duration.42

                                   4           Just as there were differences in the means of transportation, there were also differences in

                                   5   whether employees picked up safety gear or brass. Some employees would pick up and wear fire

                                   6   retardant coveralls before their scheduled start time.43 Other employees kept their coveralls with

                                   7   them and would not pick them up at the start of their workday.44 Some employees would pick up

                                   8   brass before they went to their work area,45 while others never picked up brass or only did so for a

                                   9   short period at the project.46

                                  10               v.    Timekeeping
                                  11           Employees appear to have kept track of their hours worked through paper or electronic

                                  12   timesheets. Generally, foremen (who are proposed putative class members) would record their
Northern District of California
 United States District Court




                                  13   time and the time of their crews each day. Under the labor agreement, “Daily Time Reports are

                                  14   developed by the craft foreman as he implemented [sic] the daily work schedule provided by the

                                  15   Cherne field engineer.”47 At the end of the workday, employees verified and approved their own

                                  16   hours worked by signing the paper timesheet or approving the electronic timesheet.48 If there was

                                  17   an error on the timesheet, employees would have the foreman make the correction before

                                  18   approving the timesheet.49

                                  19

                                  20   41
                                          Dkt. No. 56-1 Ex. 2 at 178:6-180:18.
                                       42
                                  21      Dkt. No. 56-1 Ex. 6 at 58:16 (first reporting that the bus ride took 12 minutes for part of his
                                       employment); id. at 70:17-18 (reporting 8 to 12 minute bus rides for other parts); Ex. 5 at 84:22-23
                                  22   (reporting 10 to 12 minutes bus rides for part of his employment); id. at 87:24-25 (reporting it took
                                       him 5 to 7 minutes to drive to the work site from the gates).
                                       43
                                  23      Dkt. No. 56-1 Ex. 6 at 55: 7-12; 56:1-8; 58:17-20.
                                       44
                                          Dkt. No. 56-1 Ex. 1 at 160:1-4; Ex. 10 ¶ 6 (“I usually already had a Nomex suit with me from
                                  24   the day before. Most employees, like myself, typically kept their Nomex suit with them so there
                                       was no need to pick one up each day.”); Ex. 9 ¶ 11 (same); Ex. 7 ¶ 7 (same).
                                       45
                                  25      Dkt. No. 56-1 Ex. 1 at 97:19-21.
                                       46
                                          Dkt No. 56-1 Ex. 10 ¶ 7 (“For most of the time I worked at Tesoro, I did not have to pick up
                                  26   brass.”); Ex. 9 ¶ 12 (same); Ex. 7 ¶ 8 (never had to pick up or drop off brass); Ex. 8 ¶ 7 (same)
                                       47
                                          Dkt. No. 56-1 Ex. 14 (P66 Pre-Job Conference) at CHERNE 000957; Ex. 1 at 83:25-84:23;
                                  27   237:13-24.
                                       48
                                          Dkt. No. 56-1 Ex. 9, ¶ 7 (“My foreman was Robert Coronel. Coronel recorded my hours
                                  28   worked each day on an iPad.”)).
                                       49
                                          Dkt. No. 56-1 Ex. 1. at 206:14:18; Ex. 8 ¶ 5.
                                                                                          7
                                            Case 4:18-cv-01912-HSG Document 81 Filed 11/20/20 Page 8 of 21




                                   1              vi.   Wage Statements

                                   2           Employees were paid once a week and received a wage statement with their paycheck.

                                   3   Employees paid through direct deposit received a hard copy of their wage statement each week.50

                                   4   According to Plaintiffs, between December 18, 2016 and June 6, 2019, Defendant issued nearly

                                   5   30,000 wage statements that did not have Defendant’s complete legal name or any address.51

                                   6             vii.   Plaintiff Parker’s Experience
                                   7           Plaintiff Parker, like Defendant’s other employees, was a member of a union, and was

                                   8   dispatched to work for Defendant from June 2015 to February 2017.52 Defendant employed her as

                                   9   a non-exempt bus driver on the Tesoro Project, before she was promoted to foreman about two

                                  10   months into her employment.53 Plaintiff Parker did not work on any other project, nor did she

                                  11   hold any other position.54 Pursuant to the relevant collective bargaining agreement that applied to

                                  12   Plaintiff Parker, employees needed to be “at their place of work (GANG BOX) at starting time (in
Northern District of California
 United States District Court




                                  13   on craft time, out to gate on contractor time).”55

                                  14           Plaintiff Parker contends that she was required to come in to work early, well before her

                                  15   scheduled workday, to complete pre-shift work.56 She claims that although her shift was supposed

                                  16   to start around between 5:45 a.m. and 6:00 a.m., she had to arrive between 5:00 a.m. and 5:15 a.m.

                                  17   to clear security, pick up brass and the fire retardant suit, and prepare the vehicles.57 Plaintiff

                                  18   Parker explained that she slept in her car at the refinery for over a year, which is why she typically

                                  19   arrived at the Tesoro Project very early.58 For all but six weeks of her employment, Plaintiff

                                  20   Parker drove her car through the front gate and parked next to her worksite.59 During the six

                                  21   weeks that she did not drive her car, Plaintiff Parker walked to her work area on foot.60

                                  22
                                       50
                                  23      Dkt. No. 56-1 Ex. 6 at 44:5-7; Ex. 5 at 73:14-16, 124:22-125:2.
                                       51
                                          Dkt. No. 55-1 Ex. B at 189:19-191:20; Ex. J, at PARKER 000048 and PARKER 000073; Ex. T
                                  24   (Supp. Response to Interrogatory No. 22).
                                       52
                                          Dkt. No. 56-1 Ex. 1 at 104:5-19.
                                       53
                                  25      Dkt. No. 55-3, Parker Decl. ¶ 3.
                                       54
                                          Dkt. No. 56-1 Ex. 1 at 92:10-15.
                                       55
                                  26      Id. at 220:18-222:21 (discussing applicable CBA).)
                                       56
                                          Dkt. No. 55-3, Parker Decl. ¶ 6.
                                       57
                                  27      Id.
                                       58
                                          Dkt. 56-1 Ex. 1 at 107:10-108:7.
                                       59
                                  28      Dkt. No. 55-3, Parker Decl. ¶ 7.
                                       60
                                          Id. ¶¶ 12-13.
                                                                                         8
                                            Case 4:18-cv-01912-HSG Document 81 Filed 11/20/20 Page 9 of 21




                                   1           Plaintiff Parker claims that after going through the gate, she would pick up and don a fire

                                   2   retardant suit, which would take her five minutes.61 However, Plaintiff Parker also indicated that

                                   3   she did not always pick up her suit because she sometimes left it in her car overnight.62 Plaintiff

                                   4   Parker testified that she would then “pre-trip” her bus, which involved inspecting the bus by

                                   5   checking the tires, hood, windows, floors, seats, transmission fluid, and hoses, cleaning the bus,

                                   6   and filling the tanks with gas.63 Plaintiff Parker also testified that before the start of her shift she

                                   7   had to go to the office, pick up radios, get directions from her superintendent, get the flatbed, meet

                                   8   her drivers, and try to hold a safety meeting.64 Plaintiff Parker testified that the drivers on her

                                   9   team reported to work at the scheduled start of their workday, not before.65

                                  10           When Plaintiff Parker was promoted to driver foreman, which is still an hourly employee

                                  11   position, she took on a supervisory role. In that role, Plaintiff Parker was responsible for

                                  12   recording her time and her drivers’ time. Plaintiff Parker claims she would only enter the
Northern District of California
 United States District Court




                                  13   scheduled start and end time, rather than the actual hours worked because her superintendent

                                  14   refused to give her overtime.66 Yet, Plaintiff Parker recorded over 1,730 hours of overtime (at

                                  15   double her hourly rate) for a total amount exceeding $88,000.67

                                  16           With regard to the Wage Statement Subclass, Plaintiff Parker contends that she received

                                  17   “many […] wage statements” without the name and address of the employer.68 Plaintiffs initially

                                  18   failed to present any incomplete wage statements from the alleged class period (i.e., December 28,

                                  19   2016 to June 6, 2019).69 Plaintiff Parker also testified that although she did not check every wage

                                  20   statement, she received earning statements every Friday that listed the full employer name and

                                  21   address.70 As part of her reply (Dkt. No 57), Plaintiffs included paystubs from the wage statement

                                  22
                                       61
                                  23      Id. ¶ 8.
                                       62
                                          Dkt. No. 56-1 Ex. 1 at 160:1-4.
                                       63
                                  24      Dkt. No. 55-3, Parker Decl. ¶ 10; Dkt. No. 56-1 Ex. 1 at 88:19-89:1-6; 181:24-182:7.
                                       64
                                          Dkt. No. 56-1 Ex. 1 at 88:22-23; 148:19-20; 148:24-149:11.
                                       65
                                  25      Id. at 87:4-88:16.
                                       66
                                          Id. at 85:15-21, 89:7-14.
                                       67
                                  26      Dkt. 56-2 Declaration of Andre Pessini, ¶ 4.
                                       68
                                          Dkt. No. 55-3, Parker Decl. ¶ 22.
                                       69
                                  27      Mot. at 10, n.55 (referring to Ex. J, PARKER 000048 which pre-dates the alleged class period,
                                       and PARKER 000073, which also pre-dates the period, and includes the full-name and address of
                                  28   the employer).)
                                       70
                                          Dkt. 56-1 Ex. 18 (Earning Statement for Beatrice Parker); Ex. 1 at 208:20-210:16 (discussing
                                                                                        9
                                         Case 4:18-cv-01912-HSG Document 81 Filed 11/20/20 Page 10 of 21




                                   1   class period that demonstrate the alleged deficiency described in the motion by failing to list

                                   2   Defendant’s full name and address.71

                                   3    II.   LEGAL STANDARD
                                   4          Plaintiffs bear the burden of showing by a preponderance of the evidence that class

                                   5   certification is appropriate under Rule 23 of the Federal Rules of Civil Procedure. Wal-Mart

                                   6   Stores, Inc. v. Dukes, 564 U.S. 338, 351 (2011). Class certification is a two-step process. First,

                                   7   Plaintiffs must establish that each of the four requirements of Rule 23(a) is met: numerosity,

                                   8   commonality, typicality, and adequacy of representation. Id. Second, Plaintiffs must establish

                                   9   that at least one of the bases for certification under Rule 23(b) is met. Comcast Corp. v. Behrend,

                                  10   569 U.S. 27, 33 (2013). Where, as here, Plaintiffs seek to certify a class under Rule 23(b)(3), they

                                  11   must show that “questions of law or fact common to class members predominate over any

                                  12   questions affecting only individual members, and that a class action is superior to other available
Northern District of California
 United States District Court




                                  13   methods for fairly and efficiently adjudicating the controversy.” Fed. R. Civ. P. 23(b)(3).

                                  14          “[A] court’s class-certification analysis must be ‘rigorous’ and may ‘entail some overlap

                                  15   with the merits of the plaintiff’s underlying claim.’” Amgen Inc. v. Conn. Ret. Plans & Tr. Funds,

                                  16   568 U.S. 455, 465–66 (2013) (quoting Wal–Mart, 564 U.S. at 351). Nevertheless, Rule 23 does

                                  17   not permit “free-ranging merits inquiries at the certification stage.” Id. at 466. “Merits questions

                                  18   may be considered to the extent—but only to the extent—that they are relevant to determining

                                  19   whether the Rule 23 prerequisites for class certification are satisfied.” Id. If a court concludes

                                  20   that the moving party has met its burden of proof, the court has broad discretion to certify the

                                  21   class. Zinser v. Accufix Research Inst., Inc., 253 F.3d 1180, 1186 (9th Cir.), opinion amended on

                                  22   denial of reh’g, 273 F.3d 1266 (9th Cir. 2001).

                                  23          “[A] class representative must be a part of the class and possess the same interest and

                                  24   suffer the same injury as the class members.” General Telephone Co. of Southwest v. Falcon, 457

                                  25

                                  26   Ex. 18). Similarly, other employees testified that they received complete wage statements. Dkt
                                       56-1 Ex. 5 at 127:3-25 (confirming that he believed wage statements included the full employer
                                  27   name and address); Ex. 6 at 51:1-23 (confirming he always knew who the employer was and what
                                       its address was).
                                       71
                                  28      See Dkt. No. 55-1, Ex. T; Ex. 1, Supplemental Declaration of Eric A. Grover in Support of
                                       Plaintiff’s Motion for Class Certification.
                                                                                        10
                                            Case 4:18-cv-01912-HSG Document 81 Filed 11/20/20 Page 11 of 21




                                   1   U.S. 147, 156 (1982); see also Lee v. State of Or., 107 F.3d 1382, 1390 (9th Cir. 1997) (explaining

                                   2   that standing is a jurisdictional element that the plaintiff must satisfy before class certification).

                                   3   The burden of establishing standing falls upon the plaintiff. Bennett v. Spear, 520 U.S. 154, 167

                                   4   (1997) (“each element of Article III standing must be supported in the same way as any other

                                   5   matter on which the plaintiff bears the burden of proof, i.e., with the manner and degree of

                                   6   evidence required at the successive stages of the litigation”).

                                   7   III.        DISCUSSION
                                   8          A.      Plaintiffs Fail to Satisfy Rule 23(a) for the Waiting Time Subclass. Plaintiffs
                                                      Satisfy Rule 23(a) for the Wage Statement Subclass.72
                                   9
                                                       i.   Plaintiffs Have Satisfied The Numerosity Requirement
                                  10

                                  11               Plaintiffs contend that they have met the numerosity requirement because Defendant

                                  12   employed thousands of employees during the class period. Defendant contends that Plaintiffs
Northern District of California
 United States District Court




                                  13   “adduce[] no evidence about the number of individuals who allegedly worked off the clock or

                                  14   received incomplete wage statements.” Opp. at 13. Numerosity is satisfied when “the class is so

                                  15   numerous that joinder of all members is impractical.” FRCP 23(a)(1). No precise number

                                  16   establishes numerosity, although even a number larger than 40 generally has been considered

                                  17   sufficient. See Rannis v. Recchia, 380 Fed. Appx. 646, 651 (9th Cir. 2010); Wortman v. Air New

                                  18   Zealand, 326 F.R.D. 549, 556 (N.D. Cal. 2018).

                                  19               Defendant estimates that there are approximately 2,631 class members, and provides

                                  20   detailed numbers of employees who worked on the Chevron project (2,100), the Tesoro Project

                                  21   (517), and the Phillips project (14). The Court is satisfied that joinder of all class members is

                                  22   impractical. To the extent Defendant stresses that the size of the class, the number of unions, and

                                  23   the number of different occupations creates challenges for class certification, that argument

                                  24   equally favors the numerosity requirement being met. Plaintiffs thus satisfy the numerosity

                                  25
                                       72
                                  26      As an initial matter, Defendant argues that Plaintiff cannot seek certification of her direct wage
                                       statement claim because she has failed to demonstrate that she received wage statements that
                                  27   allegedly violate Labor Code § 226(a)(8). As discussed below, although it concerns the Court that
                                       Plaintiffs initially failed to produce the very wage statements alleged to be deficient, because
                                  28   Plaintiffs eventually produced those statements, the Court finds that Plaintiffs have standing to
                                       seek certification of this Wage Statement Subclass.
                                                                                          11
                                         Case 4:18-cv-01912-HSG Document 81 Filed 11/20/20 Page 12 of 21




                                   1   requirement.

                                   2                 ii.   Plaintiffs’ Waiting Time Subclass Lacks Commonality. Plaintiffs’ Wage
                                                           Statement Subclass Establishes Commonality.
                                   3
                                                           a. Plaintiffs’ Waiting Time Subclass Lacks Commonality
                                   4

                                   5           To proceed as a class action, a claim must be supported by a common contention that is “of

                                   6   such a nature that it is capable of class wide resolution—which means that determination of its

                                   7   truth or falsity will resolve an issue that is central to the validity of each one of the claims in one

                                   8   stroke.” Dukes, 564 at 350. Plaintiffs frame the question as “whether the pre-shift time that Class

                                   9   members uniformly spent clearing security, traveling from the front gate to the first work site of

                                  10   the day, and obtaining and donning safety gear was compensable time under California law.”

                                  11   Mot. at 14.

                                  12           As the Supreme Court stated in Dukes, the commonality analysis is “rigorous.” 564 U.S.
Northern District of California
 United States District Court




                                  13   at 350. Plaintiffs accordingly may not simply assert a “any common question”—rather, they must

                                  14   define a question that “will produce a common answer” to the question that will drive the

                                  15   resolution of the litigation. Ellis v. Costco Wholesale Corp., 657 F.3d 970, 981 (9th Cir. 2011)

                                  16   (citing Dukes, 564 U.S. at 349). And the Supreme Court has rejected the premise that providing

                                  17   “local supervisors” with discretion comprises a “uniform employment practice.” 564 U.S. at 356.

                                  18           As in Dukes, Plaintiffs here have not presented evidence of a “common mode of exercising

                                  19   discretion that pervades the entire company.” Id. Instead, the Court has substantial evidence

                                  20   before it that each employee’s experience is individualized and unique. Plaintiffs point to a

                                  21   negotiated provision in the CBA—“in on employee’s time and out on the employer’s time”—to

                                  22   support the contention that Defendant’s policy was “identical for all hourly employees across all

                                  23   three projects.” Plaintiffs contend that the very existence and nature of this policy creates a

                                  24   common issue of fact and law. Reply at 1. But Plaintiffs ignore that a facially uniform policy can

                                  25   be applied differently, and that employees may not act uniformly notwithstanding the policy. In

                                  26   other words, the existence of a common policy alone does not create commonality under Rule 23,

                                  27   nor does it make class certification appropriate. For example, the Ninth Circuit recently held in

                                  28   Davidson v. O’Reilly Auto Enterprises, LLC, 2020 WL 4433118, at *8 (9th Cir. Aug. 3, 2020),
                                                                                          12
                                            Case 4:18-cv-01912-HSG Document 81 Filed 11/20/20 Page 13 of 21




                                   1   that with regard to a “rest break” class the plaintiff “failed to show that ‘there are questions of law

                                   2   or fact common to the class’” because plaintiff was unable to show “that employees suffered the

                                   3   common injury of being deprived of rest-period premiums to which they were legally entitled.”

                                   4   Id. This was true even though a facially defective written policy existed. Id. at *9 (“Put another

                                   5   way, the mere existence of a facially defective written policy—without any evidence that it was

                                   6   implemented in an unlawful manner—does not constitute ‘[s]ignificant proof,’ [] that a class of

                                   7   employees were subject to an unlawful practice.”) (citations omitted).73

                                   8            Plaintiffs’ evidence also contradicts their commonality assertions. First, Plaintiffs describe

                                   9   the “policy” to mean that employees “were not paid any wages for the pre-shift time from the

                                  10   badge in point at the front gate to the first work site.” Mot. at 14. This description appears to be

                                  11   inaccurate, as there are obvious differences in the application of the provision to over 2,600

                                  12   putative class members, some of whom were in fact compensated for time spent moving from the
Northern District of California
 United States District Court




                                  13   badge in point to the work area.74 “In on employee’s time” involved different steps for different

                                  14   employees. For some employees, this meant walking a short distance from their car to the work

                                  15   area.75 For other employees, this meant riding a bus, van, or shuttle from a parking lot to their

                                  16   work area for varying durations.76 And for some employees this meant picking up brass, while

                                  17   other employees testified that they did not pick up brass.77 Similarly, for some employees, being

                                  18   “in on employee’s time” did not result in any unpaid work.78 The evidence shows that class

                                  19

                                  20
                                       73
                                          Plaintiffs contend that Defendant’s evidence of disparate and uncommon treatment reflects
                                       exceptions and does not focus on “the other 99% of workers.” Reply at 2. While the Court
                                  21   disagrees with that characterization, particularly in light of the evidence regarding Plaintiff Parker,
                                       Plaintiffs do not appear to dispute that these disparate applications occurred.
                                  22
                                       74
                                          Dkt. 56-1 Ex. 9, Kniss Decl. ¶7 (“I started getting paid when I badged in at the turnstile and was
                                       on the clock and paid until I badged out (other than for unpaid lunch breaks).”); Ex. 7, Coronel
                                  23   Decl. ¶ 9 (“While I worked at Cherne, I recorded all of my work time and was paid for all of the
                                       time that I worked. I never did any work for free or ‘off the clock.’”).
                                       75
                                  24      Id. Ex. 1 at 161:1-6 (explaining that she could drive through the gates once she became a
                                       foreman).
                                       76
                                  25      Id. Ex. 3 at 59:4-14 (30-minute bus ride to work area); Ex. 6 at 70:3-4, 16-18 (reporting 8 to 12
                                       minute bus rides); id. at 87:24-25 (reporting it was taking him 5 to 7 minutes to drive to the work
                                  26   site from the gates); Ex. 8, Gibbs Decl. ¶ 6 (15-minute drive to get from parking lot to work site).
                                       77
                                          Compare Dkt. No. 55-5, Gray Decl. ¶ 4 (explaining he had to pick up brass); Dkt. No. 55-4,
                                  27   Asiegbu Decl. ¶ 6 (same) with Ex. 7, Coronel Decl. at ¶ 8 (did not pick up brass); Ex. 8, Gibbs
                                       Decl. at ¶ 7 (same); Ex. 9, Kniss Decl. ¶ 12 (same); Ex. 10, Preston Decl. ¶ 7(same).
                                  28
                                       78
                                          Dkt. 56-1 Ex. 9, Kniss Decl. ¶7 (“I started getting paid when I badged in at the turnstile and was
                                       on the clock and paid until I badged out (other than for unpaid lunch breaks.”)
                                                                                          13
                                            Case 4:18-cv-01912-HSG Document 81 Filed 11/20/20 Page 14 of 21




                                   1   members were not subject to a uniform policy, the legality of which could be addressed in “one

                                   2   stroke.” See, e.g., Overton v. Walt Disney Co., 136 Cal. App. 4th 263 (Cal. 2006) (holding that

                                   3   employees assigned to a lot one mile away from entrance were not entitled to compensation where

                                   4   defendant did not require them to take the shuttle).79

                                   5            Plaintiff Parker’s experience further highlights the lack of uniformity across the proposed

                                   6   class. Plaintiff Parker testified that when she arrived at work she completed several tasks,

                                   7   including driving to the gate, clocking in at the gate, going to the office to pick up radios, talking

                                   8   to her boss, getting a flatbed truck and pre-tripping the flatbed, traveling to another gate to get on

                                   9   her bus, inspecting her bus, and then starting her shift.80 “In on employee’s time”—which is the

                                  10   only policy that Plaintiffs cite—means that employees should be at their place of work at the start

                                  11   of their shift. However, based on the above evidence, the Court finds that Plaintiffs have not meet

                                  12   their burden, and instead that any work arguably performed “off-the-clock” by Plaintiffs and
Northern District of California
 United States District Court




                                  13   proposed class members was sufficiently different to preclude a finding of commonality.81

                                  14                     b. Plaintiffs’ Wage Statement Subclass Claims Establish Commonality
                                  15            With respect to the Wage Statement Subclass, Plaintiffs contend that the primary legal

                                  16   question is whether Defendant issued wage statements that did not contain all of the information

                                  17   required by Labor Code § 226(a)(8). California Labor Code § 226(a) provides, in relevant part:

                                  18                           An employer, semimonthly or at the time of each payment of
                                                               wages, shall furnish to his or her employee, either as a
                                  19

                                  20   79
                                          Pursuant to Local Rule 7-3(d)(2), Plaintiffs submitted a statement of recent decision: the
                                  21   California Supreme Court’s opinion in Frlekin v. Apple Inc., S243805, 2020 WL 727813 (Cal.
                                       Feb. 13, 2020). Dkt. No. 59. There, employees at Apple retail stores underwent exit searches
                                  22   under a policy that required mandatory searches of employees’ bags and other personal property
                                       before leaving the store. Id. at *1. The employees alleged, among other things, that Apple failed
                                  23   to pay minimum and overtime wages for time spent waiting for and undergoing Apple’s exit
                                       searches, in violation of California law. The California Supreme Court unanimously held that
                                  24   even though Apple employees are not required to bring personal items to work, those who do are
                                       under the company's control for up to 20 minutes while they are waiting to be screened, and
                                  25   therefore must be paid. However, there are obvious differences between the situation in Frlekin,
                                       where all employees had to undergo the same bag check, at the same store, for nearly identical
                                  26   waiting time periods, and the situation here, which involves 2,500 employees in 49 jobs with 20
                                       unions, and implicates busing and other transportation, the donning of uniforms and protective
                                  27   gear, and other dissimilar issues.
                                       80
                                          Dkt. 56-1 Ex. 1 at 88:19-89:6; 182:1-7; Dkt. No. 55-3, Parker Decl. ¶ 10.
                                       81
                                  28      As noted, Plaintiff Parker recorded over 1,736 hours of overtime and double time pay over the
                                       course of two years. Dkt. 56-2 Declaration of Andre Pessini, ¶ 4.
                                                                                         14
                                            Case 4:18-cv-01912-HSG Document 81 Filed 11/20/20 Page 15 of 21



                                                               detachable part of the check, draft, or voucher paying the
                                   1                           employee’s wages, or separately if wages are paid by personal
                                                               check or cash, an accurate itemized statement in writing
                                   2                           showing (1) gross wages earned, (2) total hours worked by the
                                                               employee, except as provided in subdivision (j), (3) the
                                   3                           number of piece-rate units earned and any applicable piece
                                                               rate if the employee is paid on a piece-rate basis, all
                                   4                           deductions, provided that all deductions made on written
                                                               orders of the employee may be aggregated and shown as one
                                   5                           item, net wages earned, (6) the inclusive dates of the period
                                                               for which the employee is paid, (7) the name of the employee
                                   6                           and only the last four digits of his or her social security
                                                               number or an employee identification number other than a
                                   7                           social security number, (8) the name and address of the legal
                                                               entity that is the employer and, if the employer is a farm labor
                                   8                           contractor, as defined in subdivision (b) of Section 1682, the
                                                               name and address of the legal entity that secured the services
                                   9                           of the employer, and (9) all applicable hourly rates in effect
                                                               during the pay period and the corresponding number of hours
                                  10                           worked at each hourly rate by the employee and, beginning
                                                               July 1, 2013, if the employer is a temporary services employer
                                  11                           as defined in Section 201.3, the rate of pay and the total hours
                                                               worked for each temporary services assignment.
                                  12
Northern District of California
 United States District Court




                                  13   Cal. Lab. Code § 226(a).

                                  14            Plaintiffs first contend that the wage statements “uniformly fail to list the correct total

                                  15   hours worked, gross wages earned, net wages earned, applicable hourly rates, and number of hours

                                  16   worked at each rate.” Mot. at 10. Plaintiffs also contend that Defendant’s “practice” was to

                                  17   “issue[] wage statements that failed to include the name and legal address of the legal entity that

                                  18   was the employer.” Mot. at 18.

                                  19            To support certification of the Wage Statement Subclass, Plaintiffs initially presented two

                                  20   wage statements. Mot. at 10 n.55. Defendant argued that both statements cover pay periods

                                  21   outside the alleged class period, and noted that one of the statements includes the full name and

                                  22   address of the employer. As part of the Reply, Plaintiffs included paystubs from the wage

                                  23   statement class period that reflect the deficiency described in the motion (i.e., failing to display

                                  24   Defendant’s full name and address).82 Defendant further contends that Plaintiff Parker testified

                                  25   that she tore off and discarded a portion of these wage statements that included the allegedly

                                  26

                                  27   82
                                         See Dkt. No. 55-1, Ex. T; Dkt. 57-1 Ex. 1, Supplemental Declaration of Eric A. Grover in
                                  28   Support of Plaintiff’s Motion for Class Certification PARKER000085, PARKER000086,
                                       PARKER000093.
                                                                                        15
                                            Case 4:18-cv-01912-HSG Document 81 Filed 11/20/20 Page 16 of 21




                                   1   missing information,83 and that she received wage statements that contained Defendant’s complete

                                   2   legal name and address every pay period.84 Some employees also testified that they did not notice

                                   3   information missing from their wage statements.85

                                   4            The Court find that Plaintiffs have made a sufficient threshold showing regarding the

                                   5   Wage Statement Subclass. Defendant argues that “[a]bsent evidence supporting her claim—and in

                                   6   the presence of conflicting evidence—the Court cannot make any factual or legal determination as

                                   7   to whether over 2,600 employees suffered the same (if any) injury.” The Court finds that because

                                   8   Plaintiffs (1) produced wage statements—albeit only on reply—that did not contain Defendant’s

                                   9   full name and address, and (2) Defendant has admitted that it provided 28,343 wage statements to

                                  10   1,816 employees during the class period without Defendant’s full name and address, Plaintiffs

                                  11   Wage Statement Subclass meets the commonality standard.86

                                  12              iii.   Plaintiffs’ Waiting Time Subclass Does Not Satisfy Typicality. Plaintiffs’
Northern District of California
 United States District Court




                                                         Wage Statement Subclass Satisfies Typicality.
                                  13

                                  14            “The test of typicality is whether other members have the same or similar injury, whether

                                  15   the action is based on conduct which is not unique to the named plaintiffs, and whether other class

                                  16   members have been injured by the same course of conduct.” Hanon v. Dataproducts Corp., 976

                                  17   F.2d 497, 508 (9th Cir. 1992) (internal quotations omitted). Thus, “[t]ypicality refers to the nature

                                  18   of the claim or defense of the class representative, and not to the specific facts from which it arose

                                  19   or the relief sought.” Parsons v. Ryan, 754 F.3d 657, 685 (9th Cir. 2014).

                                  20            The Court finds that Plaintiffs’ Waiting Time Subclass claims are not typical. As noted in

                                  21   the above discussion of commonality, the action is clearly based upon conduct unique to the

                                  22   Named Plaintiffs, and the experiences and claimed injuries of other putative class members are

                                  23
                                       83
                                  24      Dkt. 56-1 Ex. 1 at 203:21-24.
                                       84
                                          Id. at 209:13-24.
                                  25
                                       85
                                          Dkt. 56-1 Ex. 3, at 76:11-22 (“Q: Did [the wage statement] have the full company name, Cherne
                                       Contracting Corporation, on it? A: Yes . . . Q: [D]id it have the -- Cherne’s address on it? A:
                                  26   Yes.”); Ex. 11, Winn Decl. ¶ 7 (“I never noticed any information missing from my paystubs.”);
                                       Ex. 10, Preston Decl. ¶ 11 (same); Ex. 9, Kniss Decl. ¶ 13 (same).
                                  27
                                       86
                                          Dkt. 55-1 Ex. T (Supp. Response to Interrogatory No. 22) (“Between December 18, 2016 and
                                       June 6, 2019, Cherne issued 28,343 paper checks to 1,816 different craft, hourly employees. In
                                  28   approximately May 2019, Cherne discovered that a clerical oversight resulted in its address and
                                       full name not appearing on the paper wage statements….”).
                                                                                         16
                                            Case 4:18-cv-01912-HSG Document 81 Filed 11/20/20 Page 17 of 21




                                   1   markedly different. With respect to the Waiting Time Subclass, Plaintiffs contend that a uniform

                                   2   policy applies to all putative class members. However, Plaintiffs have not set forth evidence

                                   3   showing that the relevant policy at issue uniformly resulted in uncompensated time for a putative

                                   4   class of over 2,600 employees who worked at different locations, worked different shifts, and held

                                   5   different positions. Plaintiff Parker’s own testimony confirms that her claims are not typical, as

                                   6   other employees on her team did not arrive early and suffered none of the alleged harm.87 The

                                   7   pre-shift tasks that Plaintiffs performed— where they rode the bus, picked up brass or equipment,

                                   8   and badged in—are all evidence that Plaintiff’s experience might be typical of a certain subset of

                                   9   the Waiting Time Subclass. However, the experiences of other putative class members show

                                  10   significant variation within the entire class of 2,600 employees.

                                  11            The same cannot be said for the Wage Statement Subclass. Plaintiff has identified the

                                  12   foundation for the allegedly missing information from her wage statements, and presented
Northern District of California
 United States District Court




                                  13   evidence that permits the Court to make the factual and legal determination that certain wage

                                  14   statements were legally inadequate. Given that Plaintiff has presented indisputably unlawful wage

                                  15   statements to the Court, the Court finds that Plaintiffs’ experiences in this regard are typical of

                                  16   those of the proposed class members.

                                  17            Accordingly, the Court finds that Plaintiffs’ Waiting Time Subclass claims are not typical

                                  18   of the class, but that their Wage Statement Subclass claims are typical.

                                  19               iv.   Plaintiffs Are Adequate Class Representatives
                                  20            Rule 23(a)(4) requires that class representatives “fairly and adequately protect the interests

                                  21   of the class.” The Ninth Circuit has established a two-prong test for this requirement: “(1) [d]o the

                                  22   representative plaintiffs and their counsel have any conflicts of interest with other class members,

                                  23   and (2) will the representative plaintiffs and their counsel prosecute the action vigorously on

                                  24   behalf of the class?” See Staton v. Boeing Co., 327 F.3d 938, 957 (9th Cir. 2003).

                                  25            Plaintiffs have no apparent or known conflicts. Plaintiffs appear knowledgeable about the

                                  26   claims, regularly communicate with counsel, have responded to written discovery, have provided

                                  27

                                  28
                                       87
                                         Dkt. 56-1 Ex. 1. at 85:17-16:16 (team drivers “refused to . . . com[e] in early” and instead
                                       “started coming in at the exact [start] time”).
                                                                                       17
                                            Case 4:18-cv-01912-HSG Document 81 Filed 11/20/20 Page 18 of 21




                                   1   documents, and have participated in depositions. The Court finds that both Plaintiffs are

                                   2   committed to participating in this case to the extent necessary and to fairly, adequately, and

                                   3   vigorously protecting the Class.

                                   4          B.      Plaintiffs Satisfy The Requirements Of Rule 23(b)(3) As to the Wage Statement

                                   5                  Subclass88

                                   6               Federal Rule of Civil Procedure 23(b)(3) requires two findings: (1) predominance of

                                   7   common questions over individual ones and (2) superiority of the class action mechanism. See

                                   8   Pryor v. Aerotek Scientific, LLC, 278 F.R.D. 516, 531 (C.D. Cal. 2011).

                                   9                   i.   Common Issues of Law and Fact Predominate
                                  10               To establish predominance, Plaintiffs carry the burden to show that (1) the issues raised by

                                  11   the claims are capable of “proof at trial through evidence that is common to the class”; and (2) that

                                  12   the damages resulting from that injury [are] measurable on a class-wide basis through use of a
Northern District of California
 United States District Court




                                  13   common methodology. Comcast Corp. v. Behrend, 569 U.S. 27, 30 (2013). The predominance

                                  14   standard is “far more demanding” than Rule 23(a)’s commonality requirement. Amchem Prods.,

                                  15   Inc. v. Windsor, 521 U.S. 591, 623-24 (1997).

                                  16               On the record before it, the Court finds that common issues of law and fact predominate as

                                  17   to this claim. Defendant’s failure to provide the statutorily required information on wage

                                  18   statements can violate the Labor Code. For purposes of class certification, whether the wage

                                  19   statements at issue were legally deficient is a common question of law and fact that predominates

                                  20   over individual issues. If, however, in the course of discovery it becomes clear that Plaintiffs'

                                  21   Wage Statement Subclass involves a dispute about the actual number of hours a putative class

                                  22   member worked, such an inquiry will likely require an individualized inquiry into the class

                                  23   members' work history potentially making class treatment inappropriate. See Norris–Wilson, 270

                                  24   F.R.D. at 610. If that is the case, Defendant may move for decertification at that time. However,

                                  25
                                       88
                                  26      The Court need not reach the second part of the class certification analysis under Rule 23(b) as
                                       to the Waiting Time Subclass because the Supreme Court has made clear that Rule 23(b)(3)’s
                                  27   predominance requirement is “even more demanding” than the commonality requirement of Rule
                                       23(a). See Comcast, 569 U.S. at 34 (citing Amchem Prods., Inc. v. Windsor, 521 U.S. 591, 623–24
                                  28   (1997)). Because Plaintiffs have not met the commonality requirement under Rule 23(a), they
                                       have also failed to meet the more demanding predominance requirement under Rule 23(b).
                                                                                        18
                                            Case 4:18-cv-01912-HSG Document 81 Filed 11/20/20 Page 19 of 21




                                   1   the Plaintiff has identified the foundation for the allegedly missing information from her wage

                                   2   statements, and presented evidence that would permit the Court to make sufficient factual or legal

                                   3   determinations.

                                   4               Accordingly, Plaintiffs have met the predominance requirement with respect to the Wage

                                   5   Statement Subclass.

                                   6                  ii.   Superiority of Class Action
                                   7               Rule 23(b)(3) requires that a class action be “superior to other available methods for fairly

                                   8   and efficiently adjudicating the controversy,” and mandates that courts consider “the likely

                                   9   difficulties in managing a class action.” Fed. R. Civ. P. 23(b)(3)(D). Plaintiffs must therefore

                                  10   establish that deviation from the normal course of litigation to a class action is the “superior”

                                  11   method for adjudicating the claims. Valentino v. Carter-Wallace, Inc., 97 F.3d 1227, 1235 (9th

                                  12   Cir. 1996). As noted above, Defendant has admitted that it issued 28,343 wage statements to
Northern District of California
 United States District Court




                                  13   1,816 employees that lacked its full name and address. Given Defendant’s apparent ability to

                                  14   specifically determine the number of deficient wage statement and employees, the Court does not

                                  15   foresee undue difficulties in managing a class action based on the wage statements. And

                                  16   adjudication of the wage statement claims on a class, rather than individual, basis promotes

                                  17   judicial efficiency.

                                  18               Accordingly, class treatment is superior. For the foregoing reasons, Plaintiffs have

                                  19   satisfied the Rule 23(b)(3) requirements.

                                  20          C.      Plaintiffs’ UCL Claim Cannot be Certified
                                  21               Plaintiffs acknowledge that the “UCL claims are predicated on and directly derivative of

                                  22   the underlying wage and-hour violations discussed above. To the extent that those wage-and-hour

                                  23   claims are certifiable under Rule 23, so too should be the UCL violation.” Guifu Li v. A Perfect

                                  24   Franchise, Inc., 2011 WL 4635198, at *15 (N.D. Cal. Oct. 5, 2011) (certifying UCL claim for

                                  25   same wage-and-hour violations certified under Rule 23). Because the Court denies the motion for

                                  26   class certification as to the wage-and-hour claims, the UCL cause of action also cannot be

                                  27   certified.

                                  28   //
                                                                                            19
                                         Case 4:18-cv-01912-HSG Document 81 Filed 11/20/20 Page 20 of 21




                                   1         D.      The PAGA Claim is Not Before the Court for Certification

                                   2              Plaintiff seeks civil penalties under PAGA based on the “same factual bases” as the

                                   3   underlying claims. Mot. at 11. A number of courts in this circuit have concluded that

                                   4   representative PAGA claims are not subject to the Rule 23 class certification requirements. See

                                   5   Mot. at 21 n. 104 (citing cases). Courts have also held that PAGA claims cannot be tried on a

                                   6   representative basis when resolution of the claims presents manageability issues. See Opp. at 25

                                   7   (citing cases). The Ninth Circuit recently reviewed the question in Canela v. Costco Wholesale

                                   8   Corp., 965 F.3d 694, 705 (9th Cir. 2020), holding that a PAGA claim cannot be brought as a

                                   9   “class action” under the Class Action Fairness Act. Because only the Motion for Class

                                  10   Certification is before the Court, and Plaintiffs contend that Rule 23 certification is not necessary

                                  11   for the PAGA claims, the issue of whether PAGA claims are also required to be certified pursuant

                                  12   to Rule 23 is not currently before the Court.
Northern District of California
 United States District Court




                                  13   IV.        CONCLUSION
                                  14              For these reasons, Plaintiffs have failed in part to make the required showing for class

                                  15   certification, and the Court accordingly DENIES the motion for class certification as to the

                                  16   Waiting Time Subclass and GRANTS the motion as to the Wage Statement Subclass.

                                  17              The Court SETS a further telephonic case management conference for December 8, 2020,

                                  18   at 2:00 p.m. All counsel shall use the following dial-in information to access the call:

                                  19              Dial-In: 888-808-6929

                                  20              Passcode: 6064255.

                                  21   For call clarity, parties shall NOT use speaker phone or earpieces for these calls, and where at all

                                  22   possible, parties shall use landlines. The parties are further advised to ensure that the Court can

                                  23   hear and understand them clearly before speaking at length. The parties are DIRECTED to file

                                  24   by December 1, 2020 a joint case management conference statement with a proposed schedule for

                                  25   resolving the case, including a proposed trial date.

                                  26              In light of the above ruling on the motion for class certification, Defendant is also

                                  27   DIRECTED to file a statement of no more than 5 pages within fourteen (14) days from the date

                                  28   of the entry of this Order indicating whether Defendant seeks to move forward with its Motion for
                                                                                            20
                                         Case 4:18-cv-01912-HSG Document 81 Filed 11/20/20 Page 21 of 21




                                   1   Summary Judgment. If Defendant intends to move forward with that motion, the Court will

                                   2   address it in a separate order.

                                   3          IT IS SO ORDERED.

                                   4   Dated: November 20, 2020

                                   5                                                ____________________________ _________
                                                                                    HAYWOOD S. GILLIAM, JR.
                                   6                                                United States District Judge
                                   7

                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                    21
